Citation Nr: 0717318	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed lumbar 
spine disorder, to include degenerative joint disease of the 
lumbar spine (low back disorder).  

3.  Entitlement to service connection for a claimed cervical 
spine disorder, to include degenerative joint disease.   

4.  Entitlement to service connection for claimed tinnitus.  

5.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2007, and a 
transcript of the hearing has been added to the record.  

In an April 1997 rating decision, the RO denied service 
connection for a nervous condition; the veteran was notified 
of this action later in April 1997, and he did not timely 
appeal.  An April 1998 rating decision denied reopening of 
the claim of service connection for a psychiatric disorder 
claimed as PTSD; the veteran was notified of this action 
later in April 1998, and he did not timely appeal.  

The veteran attempted to reopen his claim for service 
connection for PTSD in October 2000, which was denied in 
November 2000.  He timely appealed.  The March 2003 Statement 
of the Case, as well as the February 2005 and February, May, 
and July 2006 Supplemental Statements of the Case, denied the 
claim on a de novo basis without discussing new and material 
evidence.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim for service connection for 
PTSD, such is not binding on the Board, and the Board must 
first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  

Additional medical evidence was added to the claims files 
after the most recent Supplemental Statement of the Case in 
July 2006 along with a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2006).  

The issues of service connection for hearing loss and for 
residuals of back surgery were raised at the veteran's 
February 2007 hearing and in a statement added to the claims 
files in February 2007.  

As these issues have not been adjudicated by the agency of 
original jurisdiction (AOJ), they are referred to the AOJ for 
appropriate action.  

The now reopened claim of service connection for PTSD and the 
claim of service connection for tinnitus are being remanded 
to the AOJ via the Appeals Management Center in Washington, 
DC.  



FINDINGS OF FACT

1.  The additional evidence received is not cumulative or 
redundant of evidence previously of record and by itself or 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  

2.  The veteran is not shown to have manifested complaints or 
findings of a low back or cervical spine disorder or 
hypertension in service or for many years thereafter.  

3.  Neither any currently demonstrated low back or cervical 
spine disorder nor hypertension is shown to be due any event 
or incident of the veteran's period of active duty including 
his service in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001); 
38 C.F.R. § 20.1103 (2006).  

2.  The veteran does not have low back disability due to 
disease or injury that was incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

3.  The veteran does not have a disability of the cervical 
spine due to disease or injury that was incurred in or 
aggravated by military service, nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

4.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In August 2001, March 2002, and May 2005, the RO sent the 
veteran a letter, with a copy to his representative, in which 
he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
February 20076 that a disability rating and effective date 
would be assigned if either of his service connection claims 
was granted and was informed about effective dates if his 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, VA's duty to assist the veteran in the development 
of his claim for service connection for PTSD is not triggered 
unless and until a claim is reopened.  See 38 U.S.C.A. 
§ 5103A.  

However, a examination is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to certain of the service connection 
issues on appeal.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein 
has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each 
issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his February 2007 videoconference hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
prior to August 2001, the earlier version of the law is 
applicable in this case.  

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis and hypertension, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2006).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  


New and Material Evidence

An April 1997 rating decision denied service connection for a 
nervous condition because there was no record of a 
psychiatric disorder related to service; the veteran was 
notified of this action later in April 1997, and he did not 
timely appeal.  

An April 1998 rating decision denied reopening of a claim for 
a psychiatric disorder manifested by PTSD because no new and 
material evidence had been submitted; the veteran was 
notified of this action later in April 1998, and he did not 
timely appeal.  

The veteran attempted to reopen his claim for service 
connection for PTSD in October 2000, which was denied in 
November 2000.  The veteran timely appealed.  

The evidence on file at the time of the April 1998 rating 
decision consisted of the veteran's service medical records 
and VA examination reports dated in March 1997 and January 
1998.  

The additional evidence received consists of private medical 
records from November 1994 to December 1997, VA treatment and 
examination reports dated from December 1996 to September 
2006, a March 1999 award decision from the Social Security 
Administration, a February 2003 letter from The United States 
Armed Services Center for Unit Records Research (USASCURR), a 
May 2005 statement from a brother of the veteran, testimony 
at a videoconference hearing in February 2007, information 
related to the veteran's claim of service stressors, a copy 
of an article excerpt about American soldiers during the 
Vietnam War, and written statements by and on behalf of the 
veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

The veteran's claim of service connection for PTSD was 
previously denied because there was no diagnosis of PTSD 
related to a service stressor.  Consequently, there would 
need to be evidence that the veteran currently has PTSD as 
a result of a service stressor.  

The evidence received since April 1998 includes a June 
2001 statement from a VA physician who concluded that the 
veteran was unable to work mainly because of PTSD 
secondary to Vietnam combat experiences.  

This June 2001statement is new and material evidence with 
respect to the issue of service connection for PTSD.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

Therefore, the Board finds that the claim of service 
connection for PTSD is reopened.  


Service Connection Claims

Analysis

The veteran has contended, including at his February 2007 
videoconference hearing, that he developed the claimed 
conditions either in service or as a result thereof.  

However, the service medical records do not reveal any 
complaints or findings of a lumbar or cervical spine disorder 
or hypertension including on separation examination in July 
1968.  

The initial post-service notation of a problem with any of 
these disabilities was not until December 1996, many years 
after service discharge, when lumbar spine degenerative 
changes were shown on x-rays.  Degenerative arthritis of the 
lumbar and cervical spine and hypertension were subsequently 
diagnosed.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board would also note that there is no competent evidence 
on file to establish a link between the current lumbar or 
cervical spine disorders, including arthritis and any event 
or incident of the veteran's service.  

As there is no competent evidence of a nexus, all of the 
elements needed to warrant service connection under Hickson 
have not been shown.  

Consequently, service connection for the lumbar and cervical 
spine orders must be denied.  

Even if the veteran had "service in the Republic of 
Vietnam," hypertension is not a disease deemed associated 
with herbicide exposure.  Accordingly, service connection 
under the provisions of 38 C.F.R. § 3.309(e) is not 
warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

It was noted on VA examination in August 2000 that the 
veteran had hypertension that might be attributable to 
exposure to Agent Orange in service, but a VA examiner 
concluded in March 2002, after examination of the veteran and 
review of the claims files, that the veteran more than likely 
did not have essential hypertension and that any hypertensive 
episode was not causally related to exposure to Agent Orange.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Although there is medical evidence both in favor of and 
against the claim of service connection for hypertension, the 
Board finds the March 2002 VA medical opinion to be more 
probative than the opinion in August 2000.  

First of all, there is no notation that the examiner in 
August 2000 reviewed the claims files, as did the examiner in 
March 2002.  Additionally, the Board would point out that the 
August 2000 opinion was that there "may" be a connection 
between hypertension and service exposure to Agent Orange.  
However, words such as "may" do not provide a conclusory 
connection between hypertension and service.  

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions could not support 
a claim for service connection.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Due consideration has been given to the February 2007 hearing 
testimony and the written statements of the veteran.  
Although the veteran can provide competent evidence as to his 
observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  

The Board has considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's service-connection claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  

Service connection for a lumbar spine disorder, including 
degenerative joint disease, is denied.  

Service connection for acervical spine disorder, including 
degenerative joint disease, is denied.  

Service connection for hypertension is denied.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for PTSD.  

Although the June 2001 medical opinion is new and material 
with respect to the issue of service connection for PTSD, 
there is still no verified service stressor on file.   

As noted, in determining whether service connection is 
warranted for PTSD, there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

Evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the claimant 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The claims file contains a recent diagnosis of PTSD.  
However, there is no objective evidence that the appellant 
"engaged in combat with the enemy" or credible supporting 
evidence to verify a claimed service stressor event.  The 
appellant's statements alone are insufficient to verify a 
stressor.  

The Board notes that, although the veteran reports witnessing 
traumatic events in service, including seeing people killed, 
his statements on file with respect to his service stressors 
have been general without much detail.  In fact, the only 
specific name provided by the veteran could not be verified 
by VA or USASCURR.  

Consequently, the Board finds that another attempt must be 
made to obtain as much information as possible about the 
veteran's service stressors and to verify these service 
stressors.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Also given the nature of the veteran's duties in service and 
his lay assertions, the Board also finds that additional 
development as discussed hereinbelow is required as to the 
claim of service connection for tinnitus.  

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
PTSD and tinnitus, such as treatment 
since the most recent evidence dated in 
September 2006.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should again take appropriate 
steps to obtain a detailed description of 
all of the service stressors that the 
veteran believes may have contributed to 
the development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

4.  Then, the AOJ should schedule the 
veteran for VA examinations to determine 
the nature and likely etiology of the 
claimed psychiatric disorder and 
tinnitus.  The entire claims folders 
must be made available to the examiner 
in conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folders.  

The examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

As to service connection for tinnitus, 
complete hearing testing should be 
performed.  Then, a VA examiner should 
opine as to whether the veteran at least 
as likely as not is currently suffering 
from tinnitus that is due to claimed 
noise exposure or other event or incident 
of his military service.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of all indicated 
development, the AOJ should readjudicate 
the reopened claim of service connection 
for PTSD, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


